Citation Nr: 0416080	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  04-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Keith Snyder, Esq.


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case initially came to the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 1994 rating decision 
(RD) of the RO.  That claim was ultimately remanded by the 
Board in December 1996.  Following the completion of 
additional RO development, the Board issued a decision in 
August 2000, which denied entitlement to service connection 
for paranoid schizophrenia.  In January 2001, the Board also 
denied the veteran's motion for reconsideration of that Board 
decision.  

In March 2001, the veteran's current representative submitted 
his power of attorney (which was associated with his fee 
agreement) in lieu of VA Form 21-22a, "Appointment of 
Individual As Claimant's Representative."  The claim was 
appealed to the Court of Appeals for Veterans Claims (CAVC).  
In May 2001, the Court issued an order, pursuant to an 
Unopposed Motion for Remand by VA's Office of General 
Counsel, wherein the Secretary requested remand to comply 
with Holliday v. Principi, 14 Vet. App. 280 (2001).  The case 
was next returned to the Board, wherein the claim for 
schizophrenia was subsequently granted in a December 2002 BVA 
decision.

The veteran's case was then returned to the RO for 
processing, and a February 2003 RD established a 10 percent 
evaluation for schizophrenia, effective from the date of 
claim, March 15, 1994.  The veteran disagreed with the 
initial rating assigned in July 2003.  The statement of the 
case (SOC) was issued in December 2003, and the veteran filed 
his substantive appeal in January 2004.  He elected not to 
have a hearing.  

Additionally, although argument has been advanced that a TDIU 
claim is properly before the Board (January 2004 substantive 
appeal), as there is no RO decision on this issue, it is 
referred to the RO for the appropriate action.  

Further, claims for depression, sleep problems, and urinary 
tract problems, claimed as due to Agent Orange exposure, 
appear to have been raised in an October 1997 informal 
communication.  There is no indication that any action has 
been taken on these claims.  Therefore, these matters are 
referred to the RO for any action that may be appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you when 
further action is required on your part.  


REMAND

The veteran disagreed with the initial 10 percent evaluation 
assigned to his schizophrenia.  Because the veteran appealed 
from the initial grant of service connection, the Board must 
review the record from the effective date forward, to 
determine if ratings greater than 10 percent are warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the 
claim has been recharacterized, for clarity, as noted on the 
first page of this decision.  

However, before the Board can accomplish this, it is noted 
that the record appears to be incomplete.  Specifically, the 
veteran was a longstanding patient at an in-patient treatment 
facility, and not all of those records are associated with 
the claims file.  

In particular, an October 2003 letter requesting these 
records appears to include a typographical error in the due 
date for submission to VA.  That is, the date provided to the 
veteran for compliance, is the same date as the date of 
mailing of the letter.  Because this is confusing, and 
because the initial intended timeframe has not yet run (i.e., 
October 2004) the RO should clarify its meaning.  

Further compounding the error, a February 2004 letter sent to 
the veteran acknowledges that he was again recently an in-
patient in the private facility from April 2000 to December 
2003.  However, because that letter largely deals with his 
pension overpayment from that time frame, it does not 
adequately tell the veteran what will happen next in his 
instant claim, that these records are still outstanding, or 
who is responsible for what.  

The veteran is hereby informed that if he fails to respond or 
cooperate with VA, his claim may be adversely affected as a 
result.  This may include, but is not limited to, denial of a 
claim, or a determination that the claim has been abandoned.  
See 38 C.F.R. §§ 3.655, 3.656; see also Wood v. Derwinski, 1 
Vet. App. 190 (1991) (duty to assist not always one-way 
street; if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence); compare to 38 C.F.R. § 3.158 (where evidence is 
not furnished within one year of the request, the claim will 
be considered abandoned.  After the expiration of the one-
year period, no action will be taken until a new claim is 
filed.  Should the right to benefits be finally established, 
the effect date will not be earlier than the date of the new 
claim.)

Thus, the claim is remanded for sufficient attempts to obtain 
pertinent records be made, in compliance with the VCAA and 
existing VA law and regulation.  

The claim is REMANDED for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for schizophrenia 
since March 1993.  After securing the 
necessary release, the RO should obtain 
any of these records which are not 
already contained in the claims file.

2.  The RO should send the veteran VA Form 
21-4142, and tell him VA requires his 
authorization to attempt to obtain all 
private medical records from St. 
Elizabeth's Hospital.  If the veteran 
provides the necessary release, the RO 
should obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action that is required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as 38 C.F.R. § 3.159 
(2003), are fully complied with and 
satisfied with respect to the claim for an 
evaluation in excess of 10 percent for 
schizophrenia.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  The RO must 
indicate which portion of that information 
and evidence, if any, is to be provided by 
the veteran, and which portion, if any, 
the Secretary will attempt to obtain on 
the veteran's behalf.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and  38 C.F.R. § 3.159(b) (see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002)), they should be given the 
opportunity to respond.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).








